Order filed February 13, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00990-CV
                                   ____________

 ANTHONY M. WOODS D/B/A THE PEOPLE'S AIR CONDITIONING &
                HEATING COMPANY, Appellant

                                         V.

 PYRAMID COMMUNITY DEVELOPMENT CORPORATION, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-60612

                                    ORDER

      The notice of appeal in this case was filed November 5, 2013. The clerk’s
record was filed February 6, 2014. To date, the filing fee of $195.00 has not been
paid. No evidence that appellant has established indigence has been filed. See Tex.
R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before February 28, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM